Plaintiff in error, Jim Stevenson, was convicted on a charge of transporting intoxicating liquor from some place in Ottawa county to another place therein, and in accordance with the verdict of the jury was *Page 59 
sentenced to pay a fine of $50 and be confined for 30 days in jail. From the judgment he appealed, by filing in this court on April 14, 1924, a petition in error with case-made. It is assigned as error that the evidence is insufficient to sustain the verdict. No brief has been filed, and the case was submitted on the merits. The testimony of three witnesses for the state is in substance to the effect that they saw the defendant driving along the Peoria and Seneca road and near the home of Henry Bellam, and as the officers approached him he threw from the car a fruit jar full of whisky. For the defense, one witness testified that Henry Bellam's home was on the Missouri side of the state line. The defendant did not testify. From a careful examination of the case, both as to the law and the evidence, we have failed to discover anything whereof the plaintiff in error has just right to complain. The judgment is therefore affirmed.